Title: To Alexander Hamilton from Thomas Jefferson, 24 June 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Philadelphia June 24. 1792.
Sir

I have the honor to inclose you the answer of the Minister of France to the letter I wrote him on the subject of the complaint of the Collector of Bermuda hundred against the French Consul at Norfolk, whereby you will see that he undertakes to have the latter set right. I have not thought it necessary to reply to his observation that “Le Consul de Norfolk est sans doute obligé de maintenir les loix de France, aussi bien que le Collecteur de Bermuda hundred doit faire observer celles des etats-unis;” presuming he can only mean then the former do not interfere with the latter. The supremacy of the laws of every country within itself is too well known to be drawn into question. I shall take care however to note to him in conversation that the latitude of his expression, if taken in all it’s intent, would render it erroneous. I have the honour to be with every sentiment of respect Sir Your most obedt & most humble servt
Th: Jefferson
The Secretary of the Treasury
